 In the Matter of BUNKER HILL AND SULLIVAN MINING AND CONCEN-TRATING COMPANY, ETAL.,1EMPLOYERSandLOCAL UNION No. 73,INTERNATIONAL BROTIIERI-lOOD OF ELECTRICAL WORIKERS, AFL, PE-TITIONERIII the Matter of BUNKER HILL AND SULLIVAN MINING AND CONCEN-TRATING COMPANY, SULLIVAN MINING COMPANY (ZINC PLANT),SUNSI-IINE MINING COMPANY,FEDERAL MINING AND SMELTING COM-PANY, DAY MINES, INC., COEUR D'ALENE MINES CORPORATION, GOLDHUNTER MINES, INC.,2 SIDNEY MINING COMPANY, NABOB SILVER-LEAD MINING COMPANY, ZANETTI MINING AND MILLING COMPANY,EMPLOYERSandLOCAL UNION No. 73,INTERNATIONAL BROTIIERI-IOODOF ELECTRICALWORKERS, AFL, PETITIONERCases Nos. 19-RC-320, 19-RC-419, 19-RC-.l40, 19-RC-421, 19-RC-422, 19-110-423, 19-RC-424, 19-RC-425, 19-RC-426, 19-RC-427,and 19-RC-428.-Decided April 7,1950DECISIONDIRECTION OF ELECTIONANDORDERUpon separate petitions duly filed,a consolidated hearing was heldbeforeMelton Boyd, hearing officer.The hearing officer's rulingsmade at the.hearing are free from prejudicial error and are hereby,affirmed .31 The following Employers are included in the petition in case No. 19-RC-320 : BunkerHill and Sullivan Mining and Concentrating Company ; Sullivan Mining Company (ZincPlant) ;Sunshine Mining Company; -Federal Mining and Smelting Company;AmericanSmelting and Refining Company- ; Day Mines,Inc.; Coeur d'Alene Mines Corporation ; SmallLeasing Company;Spokane-Idaho Mining Company;Sunset Minerals,Inc. ; John GeorgeLease ; Golconda Lead Mines ; I-lull Lease;Gold Hunter Mines, Inc. ; Sidney Mining Com-pany ; Highland-Surprise Consolidated Mining Company ; Denver Development Company;Nabob Silver-LeadMining Company; Sunset Lease;HeclaMining Company- ;ZanettiMining and Milling Company;Silver Dollar Mining Company;and Lucky Friday Silver-Lead Mines Company.2This Employer's name appears as amended at the hearing.3The hearing officer reserved'for the Board the Employers'several motions to dismiss thepetition in Case No. 19-RC-320'and for separate representation proceedings.For thereasons stated herein these motions are denied.89 NLRB No. 8.243889227-51-vol. 89-17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board finds :1.All the Employers in Case No.19-RC-320 are engaged in themining of lead, zinc, or silver ores and the processing of such oresinto concentrates.However, the only operation of the Sullivan Min-ing Company which is involved in this proceeding is its zinc plant atwhich it is engaged in the reduction of zinc concentrates to metalliczinc by means of an electrolytic process.Also,Bunker..Hill andSullivan Mining and Concentrating Company, in addition to its otheractivities,has a smelter at which it processes lead, zinc, and silver con-centrates into metals.The Employers'mines, mills,and plants are lo-cated in a well-defined area commonly called the Coeur d'Alene Min-ing District in Shoshone County, Idaho.As more fully discussed in paragraph numbered4, infra,21 of theEmployers in Case No. 19-RC-320, not including Small Leasing Com-parry and Lucky Friday Silver-Lead (Mines Company, are engaged injoint bargaining and comprise an appropriate multiple-employer bar-gaining unit.The Employers'operations are similar in essential aspects, exceptfor the dollar volume of their purchases and out-of-State sales, andthe fact that some of the Employers, instead of shipping concentratesdirectly outside the State,sell them to Bunker Hill where they are com-mingled with other concentrates,further processed at Bunker Hill'ssmelter, and then shipped outside the State.Twenty of the twenty-three Employers in Case No. 19-RC-320 stipulated, and we find uponthe basis of the record herein, that their operations affect commercewithin the meaning of the Act.With respect to Small Leasing Com-pany, one of the three Employers which did not so stipulate,evidenceintroduced at the hearing shows that Small had been a partnershipconsisting of two men now deceased whose estates and partnershipbusiness were almost completely liquidated without prospect of anyfurther production operations.The Petitioner,Intervenor,and thisEmployer concurred in a motion for dismissal of the petition in CaseNo. 19-RC-320 in relation to Small.Under the circumstances, weshall dismiss the petition insofar as it concerns the operations ofSmall Leasing Company.The two other Employers,namely, Coeurd'Alene Mines Corporation and Hecla Mining Company,contest theBoard's jurisdiction.An examination of the record discloses that the totality of all theEmployers'operations clearly has an impact on interstate commerce.Without determining whether or not the Board would assert jurisdic-tion as to Coeur d'Alene Mines Corporation and Hecla Mining Com-pany were they before the Board separately, we find, contrary to theircontentions, that, under the circumstances of this case, they as well as BUNKER HILL AND SULLIVAN MINING AND CONCENTRATING CO. 245the other 20 Employers are engaged in commerce within the meaningof the National Labor Relations Act.4Nor is our finding affected by.the fact that the products of some of the Employers are sold to BunkerHill, commingled with others, and are not identifiable as their productsbefore being shipped outside the State.The arrangement betweeneach of these Employers and Bunker Hill as to the title and the inci-dents of ownership does not change the essential fact that the transac-tions between each Employer and Bunker Hill together constitute adirect and continuous flow of commerce across Statelines.52.The Petitioner and the joint Intervenor, International Union ofMine, Mill and Smelter Workers, its Wallace Miners Union Local No.14, and its Kellogg Smeltermen's Union, Local No. 18, are labor or-ganizations claiming to represent employees of the Employers.3.A question affecting commerce exists concerning the representa-tion of employees of the Employers, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.e4.The Petitioner seeks a multiple-employer unit of electrical work-ers at all the properties of 22 of the Employers in Case No. 19-RC-320,except that it limits its request as regards the Sullivan Mining Com-pany to that company's zinc plant. In the petition the proposed unit.is described as follows: All maintenance electricians, first, second, and.third class, helpers, apprentices, motor repairmen, armature repair-men, electrical inspectors, leadmen, and any other men coming withinthe electrical department.As an alternative position, if the Board.should find the nmultiple-employer unit inappropriate, the Petitionerrequests that separate elections be directed among the electrical em-ployees of the 10 Employers named in the petitions filed in Cases Nos..19-RC-419 through 19-RC-428. The 22 Employers and InternationalUnion of Mine, Mill and Smelter Workers which, with its constituent.locals, has been representing all employees since approximately 1942,.asserts that both types of units requested by the Petitioner are inappro-priate because the electrical workers are not craftsmen and no multi-ple-employer bargaining unit has been established.We shall consider first the craft character of the electrical employ-ees..In view of the similarity of all the Employers' operations in theCoeur d'Alene Mining District, the following discussion is equallyapplicable to the employees in all the various mines, mills, and plants,Epp Furniture Company, of al.,86 NLRB 120:Wirts Distributing Co. at al.,82 NLRB-669 ;Air Conditioning Company of SouthernCalifornia,at al.,81NLRB 946.6 Sunshine Mining Company,7NLR1; 1252,enforced110 F. 2d 780 (C. A. 9).6Federal'Mining and SmeltingCompanyurges thatits contractwith Mullan Local No. 9,InternationalUnion of Mine, Mill and SmelterWoruers,executed August 23,1949, foremployees of'its Morning Mine.constitutes a bar to this proceeding with respect to thatoperation.We do not agree.This contractcannot he a bar to a present determination,of representatives becau58 it was executedafter thefiling of the original petition herein..Forney Engineering Company,88 NLRB 204. 246DECISIONSOF NATIONALLABOR RELATIONS BOARDunless otherwise specifically indicated.The Employers' and the In=tervenor's opposition to the establishment of a unit or units of elec-tricians is grounded primarily on the following contentions : Noapprentice training programs are maintained; the electricians are nothighly skilled and perform routine electrical work; electricians do con-siderable amounts of nonelectrical work and nonelectrical workers dosome electrical work; electricians are sometimes supervised by produc-tion supervisors and the highly integrated character of mining opera-tions with the natural interdependence between all workers belies thefunctional distinction essential to justify a severance of electricalemployees; and the bargaining history between the Employers andthe Intervenor on a broader basis precludes the finding of a separateunit or units of electricians.One of the elements to be considered in determining whether ornot a particular group is craft in character is the existence of anapprenticeship training program or its equivalent by means of whichemployees may acquire skills ordinarily associated with their partic-ular craft.The record here discloses that the Employers have noformal apprenticeship programs as such.A few of the electricianshave been hired as journeymen, although most have progressed onthe job.The normal advancement is from helper to second class andfrom there to first class electrician.Progression from one class toanother is based primarily on a man's ability and the celerity withwhich he develops the essential skills.Although the Employers do notprovide any program of study, they encourage the electricians totake outside courses.It was estimated that it generally takes a periodof 2 years to advance from Helper to second class and another 2 yearsto progress to first class.Although, as stated above, the Employersddo'not have formal apprenticeship plans, the record shows that theemployees involved herein nevertheless receive the necessary on-the-jobtraining equipping them for the performance of their duties.Webelieve that the Employers' on-the-job training programs constituteacceptable substitutes for more formalized apprenticeship plans 7Operation of the mines is dependent upon electrical power.Theprincipal duties of the electricians are: Installing and maintainingelectrical equipment and making immediate repairs in case of break-downs, anticipating possible trouble by regularly checking andinspecting electrical lines and repairing and maintaining such lines,motor winding, making small mush wound coils, installing and test-ing motors, doing all electrical maintenance for underground loco-'MuellerBrassCompany,88 NLRB 431;WestcloxDivision,General TimeCorpora-tion,87.NLRB 406,Ryan Aeronautical Company,85 NLRB 1189;Eagle Pencil Com-pany,82 NLRB 263;UnitedStates Rubber Company,81NLRB 17. BUNKER HILL AND SULLIVAN MINING AND CONCENTRATING CO. 247motives, handling battery charging equipment for miners' head lamps,maintaining telephone and signal equipment and systems, workingwith "hot" wires, maintaining substations and transformers, main-taining motor generator sets, doing house wiring in company-ownedhouses, installing switches, repairing magnetic controls, and splicingcables.The electricians use various types of instruments peculiar tothe electrical trade such as ohmmeters, voltmeters, ammeters, neontube testers, hydrometers, and measuring devices.An examinationof the electricians' duties does not bear out the conclusion of theEmployers and the Intervenor that their work is relatively unskilledor of a routine nature.While it is true that some of the dutiesof the electricians, such as the maintenance of fixtures used for illu-mination, may be routine in character, a substantial portion of theirwork apparently requires the exercise of the high degree of skill andtraining traditionally associated with the electrical craft.We havefound electrical work similar to that performed by the electriciansherein to be of a skilled craft character."The Employers and the Intervenor contend that the electricians doa considerable amount of work which might be described as nonelec-trical.0On the other hand, it is alleged that nonelectrical workersdo a certain amount of work which the Employers and the Intervenorcontend might be called electrical.10Although the record disclosesthat the electricians do some work which might be called nonelectrical,,this work, for the most part, appears to be incidental to the particularelectrical job being performed.Also, while nonelectrical workersdo a certain amount of work that might be called electrical, it ap-°SeeWestclox Division,General Time Corporation,footnote7, supra; Boeing AirplaneCompany,86 NLRB 368;The Dayton Steel Foundry Company,85 NLRB 1499;NationalCarbide Corporation,85 NLRB 103;Indiana Limestone Corporation,83 NLRB 1124;Celanese Corporation,80 NLRB 61.'Thus the electricians clean motors and generators,lubricate small fan motors, andoil transformers;on a fan installation order,the electricians install and move the motorgenerator sets and fans from one level to another;they erect steel frameworks andsupports for installation of substations which are concerned with the distribution ofprimary power and transformation of power down to other voltages.Furthermore,electricians install blocks which are made in the electrical department and which sup-port cables in the shafts.Likewise,they drill holes for supports when running powercables in a drift;they place lagging in position to protect electrical equipment fromloose rock which might fall upon it;they build wood stagings in order to run elec-trical cables around the underground workings ; they drill holes in panel boxes, over-haul generator sets, do all work on locomotives including removal of wheels, replace-ment of bearings, cleaning with wire brushes ; and they paint substations for protec-tive maintenance and signs to be placed near electrical hazards.10The Employers gave the following examples of such work : Miners in doing stopemining sometimes use a galvanometer,which is an electrical instrument,to test thecontinuity of electrical current before blasting;hoistmen operate motor generatorsetsIn connection with the hoists ; compressors are operated by nonelectrical workers andsmall adjustments on field rheostats are made by them;motormen change batteries,disconnect them,install them, and put discharged batteries on charge;and machinistsand mechanics use electric welders which are maintained by them. 248DECISIONSOF NATIONALLABOR RELATIONS BOARDparently is of a relatively minor nature.We do not believe that thetypes of interchange of dutes revealed herein are sufficient to destroythe identity and craft status of the employees involved.-The electricians are generally divided into four classifications;according to skill and experience : Leadmen, first class, second class,and helpers.They are usually under the direct supervision of elec-trical foremen 12Electricians who work underground sometimes take-orders from shift bosses or supervisors in charge of production andother maintenance men.However, on such occasions they are appar-ently told what to do by these supervisors, but are responsible tothe electrical foremen as to how they do their work.13The electri-cians have their own electrical shops which are physically separatedfrom those of the other maintenance employees.They work with theusual tools of the electrical craft, some of which they are required tosupply themselves.Ordinarily electricians are not interchanged withother maintenance employees. In case of a breakdown or majorinstallation, electricians may work as a team with other nonelectricalworkers.However, in such instances, all electrical work is done bythe electricians.In our opinion, it is apparent that the electricians,contrary to the contention of the Employers and the Intervenor, area readily identifiable craft group '14 such as we have permitted to severin the mining industry.15We find that, despite the bargaining history on a more comprehen-sive basis, the electrical employees may, if they so desire, constituteeither a separate bargaining unit or units, depending upon our subse-quent determination as to whether the appropriate unit should bemultiple-employer or separate-employer in scope 16Blowerhouse and powerhouse employees:Bunker Hill and SullivanMining and Concentrating Company, which is by far the largest min-11BoeingAirplane Corporation,footnote 8,supra; The Dayton Steel Foundry Com-pany,footnote 8,supra; Todd Shipyards Corporation,80 NLRB 382.n The electricians at the Sidney Mining Company are under the shop foreman whois not an electrician.However,the record reveals that an electrical leadman responsiblydirects them."The Board has indicated that where electricians take orders from their own fore-man as to how they shall perform their duties, they retain their craft status, notwith-standing the fact thattheymay be directed by production supervisors with respectto other aspects of their work.General Tire and Rubber Company,79NLRB 580.11Calumet and Hecla Consolidated Copper Company(Wolverine Tube Division),86NLRB 126;Kennecott Copper Corporation,Ray Mines Division, HaydenOperations, 84NLRB 836.15Kaiser Steel Corporation,87 NLRB 643 ;Kennecott Copper Corporation,Ray MinesDivision.Hayden Operations,footnote 14,supra; Phelps Dodge Corporation,60 NLRB1431;cf.National Tube Company,76NLRB 1199;Ford Motor Company(MaywoodPlant),78 NLRB 887.15The cases ofSchlumbergerWellSurveying Corporation,83NLRB 375;NationalDistillers Products Corporation,84 NLRB 818;and E. I.du Pont de Nemours and Com-pany,Inc.,85 NLRB 1301,cited by the Employers to support their position that theelectrical employees should not be granted craft severance,are not authority to the con-trary.Theyare all distinguishable on their facts from the instant case. BUNKER HILL AND SULLIVAN MINING AND CONCENTRATING CO. 249ing operator involved herein, has two groups of employees desig-nated as blowerhouse and powerhouse operators.The blowerhouse,operators are located at Bunker Hill's smelter and are consideredpart of the electrical department.They are supervised by the same'men who supervise the electricians at the smelter.The powerhouseoperators are located at the mine and are considered by Bunker Hillas part of its mechanical department.They are supervised by theshop foreman.The Petitioner and the Intervenor desire that bothpowerhouse and blowerhouse operators be included in any electri-cians' unit or units found appropriate.The Employer would includethe blowerhouse operators and exclude the powerhouse operators.The duties of both these groups of employees are substantially thesame.They take care of the rotating equipment, continually watchthe flow of cooling water through the compressors, watch every aircompressor to cut in or cut out compressor units, blow whistles, andattend to the fire alarm system by setting and checking it, and keepan hourly record of all ammeter readings. In the blowerhouse andpowerhouse rooms, there is a long series of electric panels, each ofwhich has an oil circuit breaker and contains switches which it is theduty of these employees to open and close, an operation that is fre-quently performed because these switches control the electric power,and as the power is paid for on the basis of a peak demand, it is theobligation of these employees to see that the power load does not ex-ceed the peak demand. The Employer stated at the hearing that prev-ious electrical training is not particularly desirable for this type ofwork as it is largely routine in nature and requires only about amonth's training to qualify a new man in this operation.In view of the duties of these employees, the difference in the workthey do from that of the electricians, and the small amount of trainingrequired, we believe that both powerhouse and blowerhouse operatorsshould be excluded from any voting groups of electricians hereinafterestablished 17Generator men, "strippers," and cell repairmen:The Sullivan Min-ing Company has in its operations three classifications of employeeswhich apparently none of the other Employers has, namely, generatormen, "strippers," and cell repairmen.We find, in accordance withthe agreement of all the parties, that the generator men should be in-cluded in, and the "strippers" and cell repairmen excluded from, anyvoting groups of electricians hereinafter established.We turn now to the question as to whether severance of these em-ployees should be on a multiple-employer or single-employer basis.17United StatesPotash Company(N. S. L.),63 NLRB 1379, 1383. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARD. "Bargaining history:Twenty-two of the Employers, not includingLucky Friday Silver-Lead Mines Company, in Case No. 19-RC-320,have recognized and bargained since 1942 with International UnionofMine, Mill and Smelter Workers and its locals Wallace MinersUnion, Local No. 14, Kellogg. Mine and Smeltermen's Union, LocalNo. 18, and Mullan Local No. 9, as bargaining agent for all the em-ployees of the Employers.As previously indicated, the first 'threelabor organizations intervened jointly in this proceeding and arereferred to collectively as the Intervenor."'Before 1942, the variousEmployers had been bargaining individually with the Intervenor. In1942, the parties decided to conduct what they describe as "concur-rent" negotiations rather than have separate negotiations going olithroughout the District in the offices of the respective Employers.19The parties have continued to bargain on this basis until the presenthearing.20Character of negotiations :There is no Employer association as such.Representatives of the Employers and the Intervenor meet at oneplace and one time.Each Employer has its own representative andasserts that it reserves the right to insist on different provisions duringthe course of negotiations and to determine whether it will sign anyagreement which is reached.No Employer authorizes anyone to bindit, except a person who is an officer of the particular Employer or. itslegal counsel.Sometimes the smaller mine owners, called the PineCreek operators'21 in the interest of limiting the number of Employersparticipating, have selected one person to represent them as a group.Occasionally, a small group is established by the Employers and theIntervenor in order to work out details to be later proposed'to theparties engaging in the negotiations.Since 1942 one H. J. Hull, whois an Employer and also counsel for' several of the other Employersinvolved herein, has acted as spokesman, chairman, and moderatorof the Employer group. The Intervenor has a negotiating committee11However,referencesto theIntervenor in the discussioninfraof the subject of bargain-ing history,negotiations,and results of negotiations should he understood to include theactivitiesof Local No.9 which did not appear in the proceeding and is not in compliancewith Section9 (f), (g), and(h) of the Act.n The parties were unable to resolve certain matters which arose during negotiationsthat year and finally went to the War Labor Board for determination of those issues. TheWar LaborBoard held a consolidated hearing.Each party had its own representative atthat hearing.The Petitionersuggests thefact thatthe Employers in that proceedingwere collectively dealt withby theWar Labor Board andthatthe decision rendered referredto the Coeur d'Alene District Mining Companies is some evidence that a multiple-employerunitwas thenin existence.20Except forthe August23, 1949,contract between Federal Mining and Smelting Com-pany and Local No. 9 referred to in footnote 6,supra.Also,Federal continued to partici-pate in "concurrent"bargaining for all its other operations.21The Pine Creekoperations are : Highland-Surprise Mining Company,Sidney MiningCompany,Denver Development Company,Nabob .'Silver-LeadMining Company, Coeurd'Alene Mines, and Golconda Lead Mines. BUNKER HILL AND SULLIVAN MINING AND CONCENTRATING CO. 251made up of representatives of the International and its locals.Likethe Employers, each asserts that it votes on issues independently ofthe others.There is a representative of the Intervenor who acts aschairman of that group. In sessions with the Intervenor's committee,if Employers have specific proposals to present to the union committee,they,submit the proposals through Hull. But in the general discus-sions, they are all at liberty to participate and many of them do.Hullstated that he has no power or authority to bind any one of the partici-pants and that he is only their chairman and their spokesman whenthey want some specific proposition submitted to the Intervenor.Result of negotiations:Since 1942 the parties have had standardand uniform contracts.A single wage scale is provided for personsin each classification regardless of the mine in which they are em-ployed.The contracts always expire on or about June 30 of eachyear.After the terms of a contract have been reached in negotiations,sufficient copies are ordinarily mimeographed for the various Em-ployers to sign, leaving appropriate blanks for filling in the particularEmployer's name and for identifying the local.Then the contractsare generally printed in order that the Intervenor can pass copies outto its members and the Employers can have them on display in theirhiring offices.22Each Employer signs a separate contract, and whereit has more than one operation, It signs an individual contract for each.Employees do not carry over seniority or holiday benefits when theymove from one operator to another.However, at least one of the termsembodied in the contract executed in 1947 has an effect when anemployee leaves one Employer and goes to another.23All grievancesare handled on an individual-employer rather than a multiple-em-ployer basis.Matters for arbitration are similarly handled, exceptthat they are usually collected and processed in one proceeding when-ever possible.Notices for negotiations of a new contract are servedon the Employers individually.The Board has held that the essential element for establishing amultiple-employer unit is participation by a group of employers,whether members or nonmembers of an association, either personallyor through an authorized representative, in joint bargaining negotia-22 The Petitioner refers to the fact that the 1947 contract which was jointly issued andcirculated by the Employers and the Intervenor identifies the Employers on the cover pageas theShoshone County Operators. It contends that thisis someevidence that the Em-ployers considered themselves part of a multiple-employer bargaining group.z3Article III d reads : "If a member of the Union employed by another company, asignatory of the Coeur d'Alene District contract, transfers to the employ of the undersignedcompany and as a result of such transfer the Union loses a month's dues from said ern,ployce, the undersigned company, upon proper certification by the Union and upon writtenassignment by the employee, will deduct 2 month's dues from the wages of such employeeupon his first check-off date with the undersigned." 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions.24We have found such units appropriate althougkthe particularemployers involved did not belong to a formal employer association. 25each employer had its own representative present during negotia-tions,26 and the negotiations resulted in the execution of separate, butidentical, contracts.27The Employers in the instant case apparentlyadmit to the practice, since 1942, of acting in concert in bargainingwith the Intervenor, but characterize the negotiations as "concurrent"rather than joint. It is their position that, primarily, in the interestof convenience and, secondarily, to achievesome measureof uniform-ity in bargaining in the District, they have arranged to meet togetherwith the Intervenor.They apparently distinguish "concurrent" from"joint" bargaining negotiations upon the ground that in the formereach employer has its ownrepresentativepresent,retains itsindepend-ence and is not bound by the acts or decisions of the others and, ineffect, separately negotiates the terms of its own contract, whereas inthe latter an individual or group of individuals is authorized to act forand bind the employers as their agent and the employersassume anobligation to adhere to the results of the bargaining conducted by theirrepresentatives.Upon the facts in this record, we are unable to perceive any meritto the distinction which the Employers here raise with regard to"concurrent" and "joint" bargaining.The Board has held that, indetermining the propriety or impropriety of a multiple-employer unit,the fact that the employers do not designate any representative orcentral authority to bind them is not controlling.2$Without decidingwhether upon a different record we would find that there is a substan-tial difference between "concurrent" and "joint" negotiations, we findupon the facts here presented that the. 22 Employers involved hereinhave engaged in joint bargaining of the type required for the estab-lishment of a multiple-employer unit. In reaching this conclusion, weare persuaded by the following facts : That the Employers have regu-larly met and bargained with the Intervenor at the same time and placefor approximately 7 years; that each Employer has a representativeand that one of their number, designated as chairman for the group,presents their specific proposals; that the Intervenor has a negotiatingcommittee and a chairman who apparently performs the same func-24AssociatedShoeIndustries of Southeastern Massachusetts. Inc., et at.,81 NLRB 224.25Johnson Optical Company,at at.,85 NLRB 895;Ward Baking Company,78 NLRB 781.26Epp Furniture Company, et at.,footnote4, supra; Baking Industry Council,80 NLRB1590;Ward Baking Company,footnote 25,supra.27Balaban d Katz(Princess Theatre),87 NLRB 1071:Furniture Firms of Duluth,81NLRB 1318;The Everett Automotive Jobbers Association, et at.,81 NLRB 304;WardBaking Company,footnote 25,supra.29Epp Furniture Company, et at.,footnote 4,supra;Air Conditioning Company ofSouthern California,etat., footnote 4,supra; Everett Automotive Jobbers Association,at at,footnote 27,supra. BUNKER HILL AND SULLIVAN MINING AND CONCENTRATING CO.253tion; and that as a consequence of such negotiations, the Employershave had standard and uniform, although separately signed, contractssince 1942.Under these circumstances, we believe that the participat-ing Employers have manifested a desire to be bound in collective bar-gaining by group rather than by individual action.Furthermore,although all the Employers have contended that a multiple-employerunit is not appropriate, none of the 22 Employers in Case No. 19-RC-320 has by its statements or conduct clearly and unequivocallyevinced an intention to pursue an individual course of action apartfrom that of the multiple-employer group.29In our opinion, 21 of the 22 Employers 30 have, without combiningthemselves into a formal association, conducted negotiations with theIntervenor on a joint basis.Accordingly, their employees can be, as,they have been, represented in a multiple-employer unit.We find.therefore that there exists an established pattern of multiple-employerbargaining which controls the type of unit appropriate for the elec-trical employees of 21 of the Employers in Case No. 19-RC-320.31The twenty-third Employer in Case No. 19-RC-320, namely, LuckyFriday Silver-Lead Mines Company, in 1949 adopted and becamesignatory to the standard contract resulting from the joint negotia-tions of the other Employers and the Intervenor.Lucky Fridaysigned its contract with Mullan Local No. 9.However, the recordshows that Lucky Friday has never participated with the other Em-ployers in the joint negotiations with the Intervenor, or delegatedto any of the Employers authority to conduct negotiations on its behalf.Under these circumstances, the fact that Lucky Friday adopted thestandard contract does not in itself provide a sufficient basis for theinclusion of its employees in a unit with those of the other Employers.32We shall, therefore, dismiss the petition in Case No. 19-RC-320 withrespect to Lucky Friday's operations, in view of the fact that the Pe-titioner did not request a separate election among the employees ofthis Employer.We have found that all the electrical employees of 21 Employers inCase No. 19-RC-320 may constitute a separate appropriate unit, not-withstanding their previous inclusion in a broader unit.However, weshall make no final unit determination at this time, but shall first as-certain the desires of the employees as expressed in the election here-29 SeeEpp Furniture Company etal., footnote4, supra; Johnson Optical Company, et al.,footnote 25,supra;Furniture Firms of Duluth,footnote 27,supra.30For the reasons previously indicated, we shall dismiss the petition in Case No.19-RC-320 with respect to the twenty-second Employer, Small Leasing Company.31Columbia Pictures Corporation,84 NLRB 647.32 Association of Motion Picture Producers,Inc., et al.,85NLRB 902;Morley Manu-facturing Company,83 NLRB 404;E. A. Murray,d/b/a Murray Motor Transport,81NLRB 93;Hummel Furniture Manufacturing Company, 72NLRB 301. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDinafter directed.If, in this election, the employees in the voting:group described below select the Petitioner, they will be taken tohave indicated their desire to constitute a separate collective bargain-ing unit.We shall dismiss the petitions in Cases Nos. 19-RC-419.through 19-RC-428 which were filed for separate-employer units.5.The record reveals that the union party in interest ill this pro-ceeding consists of not only International Union of Mine, Mill andSmelterWorkers, itsWallace Miners Union, Local No. 14, and itsKellogg Smeltermen's Union, Local No. 18 which is the named jointIntervenor, but includes the chartered and apparently functioningMullan Local No. 9 which has not complied with the filing require-ments of Section 9 (f), (g), and (h) of the Act.While Local No. 9is not a formal party to this proceeding, the record indicates that, ifthe joint Intervenor should win in the election hereinafter directed,any contract with the Employers may be jointly executed by the jointIntervenor and Local No. 9 or partially administered by the latterlocal,Because of the interest of Local No. 9 which is not incompliancewith the Act, we shall place the joint Intervenor on the ballot in theelection hereinafter directed, conditioned upon Local No. 9 achievinga status of compliance.Accordingly, if within 2 weeks from the is-suance of this Decision and Direction of Election, Local No. 9 is notin compliance with Section 9 (f), (g), and (h) of the Act, the RegionalDirector is herewith instructed to delete the name of the joint Inter-venor from the ballot.33The compliance status of Local No. 14 has lapsed since the hearingn this matter.The Regional Director is herewith instructed to deleteInternational Union of Mine, Mill and Smelter Workers, and its LocalsNos. 14 and 18 from the ballot in the election directed herein if LocalNo. 14 has not, within 2 weeks from the date of this Decision andDirection of Election, renewed its compliance with Section 9 (f), (g),and (h).We shall direct an election among the following employees at allthe properties of 21 of the Employers named below and at the zincplant of the Sullivan Mining Company :All maintenailce electricians, first, second, and third class, helpers,apprentices, leadmen,34 and all other electrical employees of Bunker1Iill and Sullivan Mining and Concentrating Company; SullivanMining Company (Zinc Plant) ; Sunshine Mining Company; Federal-3The Prudential Insurance Company of America,Si NLRB 295;UnitedStatesGypsumCompany,Si NLRB 292;Lane Wells Company,79 NLRB 252.31The record shows that the leadman at Sidney Mining Companyand the leadman inBunker Hill and Sullivan Mining and Concentrating Company'sunderground electricalcrew responsibly direct the men.Accordingly,they are excluded from the unit ausupervisors. BUNKER HILL AND SULLIVAN MINING AND CONCENTRATING CO. 255Mining and Smelting Company; American Smelting and Refining:Company ; Day Mines,. Inc. ; Coeur d'Alene Mines Corporation ;Spokane Idaho Mining Company ; Sunset Minerals, Inc., John,George Lease; Golconda Lead Mines; Hull Lease, Gold Hunter Mines,.Inc. ;SidneyMining Company ; Highland-Surprise Consolidated-Mining Company; Denver Development Company; Nabob Silver-Lead Mining Company; Sunset Lease; Hecla Mining Company;.Zanetti Mining and Milling Company; and Silver Dollar Mining Com-pany, at their properties in the Coeur d'Alene Mining District inShoshone County, Idaho, including generator men, but excluding-powerhouse and blowerhouse operators, "strippers," and cell repair-men, guards, professional employees, and supervisors as defined in.the Act.DIRECTION OF ELECTION 35As part of the investigation to ascertain representatives for the.purposes of collective bargaining with the Employers, an election bysecret ballot shall be conducted as early as possible, but not later than.30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in thevoting group described in paragraph numbered 5, above, who wereemployed during the payroll period immediately preceding the date.of this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, alid also excluding employeeson strike who are not entitled to reinstatement, to determine whether-they desire to be represented, for purposes of collective bargaining,by Local Union No. 73, International Brotherhood of ElectricalWorkers, AFL, or by International Union of Mine, Mill and SmelterWorkers, its Wallace Miners Union, Local No. 14, its Kellogg Smelter--men's Union, Local No. 18, and its Mullan Local No. 9, or by neither..ORDERIT IS HEREBYORDERED that the petition in Case No. 19-RC-320, Onlyinsofar asit concerns the operations of Small Leasing Company and_Lucky Friday Silver-Lead Mines Company, be, and it hereby is,.dismissed.Any participant in the election directed herein may,upon its prompt request to, andapproval thereof by, the Regional Director, haveits name removed from the ballot. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARD;,j ;IT IS FURTHERORDEREDthat the separate petitions filed in Cases -Nos.19-RC-419, 19-RC=420, 19-RC-421, 19-RC-.422, 19-R,C-423, 19-RC-424, ^ 19-RC-425; 19-RC-426, 19-RC-427, 19-RC-428, be; and they.hereby are, dismissed.MEMBER STYLES took no part in the consideration of the aboveDecision, Direction of Election, and Order.